01/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0291


                                         DA 20-0291


CITY OF RED LODGE,
                                                                               FiLED
                                                                               JAN 2 6 2021
             Plaintiff and Appellee,                                        T?ovven Greenvvood
                                                                          "le 1.< of Supreme Court
                                                                             <-',tW,.p elf Montana
      v.                                                             ORDER

EUGENE TIMOTHY RODMAN,

             Defendant and Appellant.


       Appellant, Eugene Rodman, has filed a petition for rehearing of this Court's
December 22, 2020 Memorandum Opinion affirming the decision of the District Court
which affirmed the Red Lodge City Court's December 18, 2019 judgment and sentence.
       Under M. R. App. P. 20, this Court will consider a petition for rehearing only if the
opinion "overlooked some fact material to the decision," if the opinion missed a question
provided by a party or counsel that would have decided the case, or ifour decision "conflicts
with a statute or controlling decision not addressed" by the Court. M. R. App. P. 20.
       Having fully considered Appellant's petition,the Court concludes that rehearing is not
warranted under Rule 20. The Court did not overlook material facts or issues raised by the
parties or fail to address a controlling statute or decision that conflicts with the Opinion.
       IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this Z.A,   day of January, 2021.



                                                                 Chief Justice
       /2--- .?4---L
,,44,..4,edr...
             3:

      Justices